Citation Nr: 0634955	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-17 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
gastritis, and gastroesophageal reflux disease.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an increased rating for service-connected 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1960, and from January 1962 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In February 2000, 
the RO denied the veteran's claim for service connection for 
a cervical spine disability.  In April 2003, the RO denied 
the veteran's claim for service connection for gastritis (the 
claim was later recharacterized to include gastroesophageal 
reflux disease).  In July 2003, the RO denied the veteran's 
claim of entitlement to an increased rating for service-
connected diabetes mellitus, type II, evaluated as 20 percent 
disabling.  

In a statement, received in November 2004, the veteran 
requested a videoconference hearing.  However, in a 
statement, received in January 2006, the veteran stated that 
he desired to withdraw his request for a hearing.  See 
38 C.F.R. § 20.702(e) (2006).  Accordingly, the Board will 
proceed without further delay.

The issue of entitlement to an increased rating for service-
connected diabetes mellitus, type II, currently evaluated as 
20 percent disabling, is addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2001, the RO 
denied a claim for service connection for gastritis.  

2.  The evidence received since the RO's May 2001 decision 
which denied service connection for gastritis, which was not 
previously of record, and which is not cumulative of other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.

3.  The veteran does not have gastritis, or gastroesophageal 
reflux disease, as a result of his service.  

4.  The veteran does not have a cervical spine disability as 
a result of his service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's May 2001 decision which denied a claim of entitlement to 
service connection for gastritis; the claim for service 
connection for gastritis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  Gastritis, and gastroesophageal reflux disease, were not 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).   

3.  A cervical spine disability was not incurred as a result 
of service, and cervical spine arthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material  

In November 2000, the veteran filed a claim for service 
connection for gastritis.  In May 2001, the RO denied the 
claim.  There was no appeal, and the RO's May 2001 decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In June 2002, the veteran applied to reopen the claim.  In 
April 2003, the RO denied the claim.  It appears that the RO 
denied the claim on the merits, i.e., without determining 
whether new and material evidence had been presented.  
Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

At the time of the RO's May 2001 decision, the claims files 
included the veteran's service medical records, which noted 
complaints of epigastric pain and heartburn in response to 
certain types of foods, complaints of vomiting after drinking 
schnapps, and nausea.  The reports noted the presence of an 
ulcer, showed hospitalization on two occasions, and contained 
diagnoses of "ulcer, duodenum, n.e.c. (not elsewhere 
classified) without obstruction," and duodenitis.  An April 
1964 report noted a psychophysiological G.I. reaction.  There 
were several impressions of gastritis, and duodenitis.  A 
November 1969 separation examination report shows that the 
veteran's abdomen was clinically evaluated as normal.  

The post-service medical evidence consisted of VA and non-VA 
treatment reports, dated between 1970 and May 2001.  This 
evidence showed that the veteran was treated for a number of 
G.I. complaints, with impressions noting duodenitis, duodenal 
ulcer, peptic ulcer disease.  There were notations of GERD 
beginning in 1999.  

At the time of the RO's May 2001 decision, the claims files 
did not include a competent opinion that gastritis, or GERD, 
was caused or aggravated by the veteran's service.  

The evidence received since the RO's May 2001 decision 
includes VA and non-VA medical treatment reports dated 
between 2001 and 2005.  This evidence includes a letter from 
S. Pilkington, M.D., received in June 2002, which states that 
he had reviewed the veteran's medical records, and that the 
veteran developed anxiety and alcohol dependence while in the 
military.  He related the veteran's inservice complaints of 
heartburn to GERD, stated that indigestion was noted in 1966 
and 1969, and that GERD was shown in 1996.  Other submitted 
evidence includes a number of lay statements, in which the 
authors assert that the veteran had stomach problems during, 
or shortly after, service.  

The Board finds that new and material evidence has been 
received to reopen the claim for service connection for 
gastritis.  The submitted evidence includes competent 
evidence indicating that the veteran may have GERD that is 
related to his service.  This evidence was not of record at 
the time of the RO's May 2001 decision, is not cumulative, 
and is "new" within the meaning of 38 C.F.R. § 3.156.  The 
Board further finds that this evidence is material.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The Board therefore finds that the 
submitted evidence raises a reasonable possibility of 
substantiating the claim.  The claim is therefore reopened.


II.  Service Connection

The veteran contends that he currently has gastritis, and/or 
gastroesophageal reflux disease (GERD), and a cervical spine 
condition, as a result of his active military service.    

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service incurrence of 
arthritis may be presumed if manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1131; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted on the basis of a post-service initial diagnosis 
of a disease, when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

 A.  Gastritis, Gastroesophageal Reflux Disease

The Board initially notes that service connection is 
currently in effect for a duodenal ulcer.  Therefore, service 
connection for any disability shown must be distinct from his 
service-connected duodenal ulcer condition.  See 38 C.F.R. 
§ 4.14 (2006) (avoidance of pyramiding). 

The veteran's service medical records include an upper G.I. 
(gastrointestinal) study, dated in January 1963, that 
contains impressions of deformity of the superior portion of 
the cap due to chronic ulcer disease, and active crater in 
the distal portion of the duodenal cap.  A number of other 
reports, dated in 1963, note complaints of epigastric pain 
and heartburn in response to certain types of foods, note the 
presence of an ulcer, show hospitalization on two occasions, 
and contain diagnoses of "ulcer, duodenum, n.e.c. (not 
elsewhere classified) without obstruction," and duodenitis.  
An April 1964 report notes a psychophysiological G.I. 
reaction.  An August 1966 report notes complaints of vomiting 
after drinking schnapps, and an impression of gastritis.  A 
December 1966 G.I. study was normal.  An August 1968 report 
notes complaints of nausea and vomiting, and contains an 
impression of gastritis.  A May 1969 examination report notes 
recurrent gastric inflammation, and that his abdomen was 
clinically evaluated as normal.  An October 1969 report notes 
complaints of stomach pain, and an assessment of duodenitis.  
A November 1969 separation examination report shows that the 
veteran's abdomen was clinically evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 1970 and 2005.  This 
evidence shows that the veteran was given an upper G.I. study 
as part of a VA examination in April 1970, and that the 
impression was "no organic lesion nor undue irritability or 
spasm found in the upper G.I. tract at the present time."  
Both VA and non-VA reports dated in 1971, and thereafter, 
show a number of complaints for G.I. complaints that included 
epigastric pain, with impressions noting duodenitis, duodenal 
ulcer, and peptic ulcer disease.  VA upper G.I. studies, 
dated in June 1971, and November 1974, were essentially 
unchanged from the 1970 report.  

S&W reports, dated between 1988 and 2005, include reports, 
dated in 1994, which note suspected esophageal reflux.  
Reports, dated in May 1996, note a history of alcohol abuse 
dating to age 16, formal detoxification, "heavy drinking for 
the past year and a half," and reflect a request for 
treatment for alcohol abuse.  The reports included an Axis I 
diagnosis of alcohol dependence, and an Axis III diagnosis of 
alcohol withdrawal, detoxification in progress.  These 
reports contain notations of GERD beginning in 1999.  An 
October 2003 report indicates that the veteran was taking 
Antabuse, but that he was still drinking.  

VA outpatient treatment reports, dated between 1996 and 2005, 
contain notations of GERD.  

A VA G.I. examination report, dated in December 2000, notes 
complaints of gastritis, and that an examination was required 
to determine if this was the same condition as he had when 
his duodenal ulcer was diagnosed, and if there was any 
relationship.  The report notes that the veteran has 
classical GERD symptoms.  The impressions were "history of 
upper G.I. ulceration, called a duodenal ulcer problem in the 
1960's," GERD, and "frequent pyrosis, almost solely at 
night and in the middle of the night, especially, secondary 
to diagnosis number two" (i.e., GERD).  The report indicates 
that an upper G.I. study had been ordered.

A VA upper G.I. study report, dated in February 2001, 
contains an impression of mildly thickened mucosal folds 
involving the duodenum.  The report notes that the findings 
were consistent with duodenitis.  

A letter from S. Pilkington, M.D., received in June 2002, 
states that he had reviewed the veteran's medical records, 
and that the veteran developed anxiety and alcohol dependence 
while in the military.  He related the veteran's inservice 
complaints of heartburn to GERD, stated that indigestion was 
noted in 1966 and 1969, and that GERD was shown in 1996.  

A VA examination report, dated in October 2002, indicates 
that the veteran's claims files were reviewed.  The report 
notes that the veteran complained of acid indigestion and 
pyrosis, and reflux about once a week.  The diagnosis was 
pressure-induced gastroesophageal reflux disease without 
hiatal hernia, less likely than not related to military 
service.  The examiner stated that the veteran's gastritis 
symptoms during service were related to his duodenal ulcer.  

The claims files include a number of lay statements, in which 
the authors assert that the veteran had stomach problems 
during, or shortly after, service.  

The Board has determined that the claim must be denied.  In 
this case, the veteran's service medical reports show 
treatment for gastrointestinal symptoms, with impressions 
that included gastritis and an ulcer.  There were complaints 
of epigastric pain and heartburn, but there were no specific 
complaints of regurgitation.  His abdomen was clinically 
evaluated as normal in both a May 1969 examination report and 
his November 1969 separation examination report.  In 
addition, the first medical evidence of relevant symptoms is 
found in the 1994 S&W reports.  This is approximately 23 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  Maxson, supra.  Furthermore, the October 2002 VA 
examiner concluded that the veteran's gastritis symptoms 
during service were related to his duodenal ulcer.  As 
service connection is already in effect for his ulcer, a 
distinct disability must be shown.  See 38 C.F.R. § 4.14 
(avoidance of pyramiding).  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

In reaching this decision, the Board has considered Dr. 
Pilkington's June 2002 letter.  However, he did not discuss 
the veteran' service-connected ulcer symptoms.  In addition, 
the veteran is shown to have a long history of alcohol abuse, 
and to have received treatment for alcohol abuse for many 
years.  To the extent that Dr. Pilkington asserts that the 
veteran's GERD is due to his alcoholism, the veteran's 
alcohol abuse is considered to be due to willful misconduct, 
and disability secondary to such alcohol abuse is not deemed 
a disability for VA compensation and pension purposes.  See 
38 C.F.R. §§ 3.3, 3.342(a); see also Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 91 (prohibiting, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse); Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order).  The Board therefore finds that the 
claim must be denied.  

B.  Cervical Spine

The veteran's service medical records do not show treatment 
for cervical spine symptoms, or a diagnosis of a cervical 
spine disorder.  A May 1969 examination report, and a 
November 1969 separation examination report, show that the 
veteran's spine was clinically evaluated as normal.   

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 1970 and 2005.  This 
evidence includes reports from the Scott and White Clinic 
("S&W"), dated between 1988 and 2005.  A 1988 S&W report 
contains a diagnosis of C6 radiculopathy secondary to 
herniated cervical disc.  Subsequently dated reports show a 
number of treatments for complaints of neck pain.  S&W 
reports, dated in December 1992, note that the veteran had an 
injury on January 29, 1988 (one report appears to erroneously 
list the year as 1989), and contain diagnoses of cervical 
radiculopathy.  An associated X-ray report notes hypertrophic 
spurring of the vertebral bodies and some sclerosis of the 
articular facets throughout that represented degenerative 
change.  S&W reports, dated in 1994, show that veteran was 
treated for complaints of neck pain while performing his 
employment duties, which involved repairing motor vehicles 
and equipment.  The relevant impressions were cervical 
spondylosis with impingement on the neural foramina at C3-4 
on the right and C4-5 and C5-6 bilaterally, and probable C6 
radiculopathy on the left.  Subsequently dated records show a 
number of treatments for complaints of cervical spine 
symptoms.  A February 1998 report notes that the veteran 
reported that he injured his neck at C4, as well as his lower 
back, when a cement bag fell on him.  He also complained of 
shoulder symptoms.  An associated report notes that a 
magnetic resonance imaging (MRI) study revealed "cervical 
changes secondary to trauma."  

VA hospital, examination, and outpatient treatment reports, 
dated between 1970 and 2005, include outpatient treatment 
reports, dated in July and September of 2005, which note that 
the veteran has chronic neck and low back pains that are 
related to his workmen's compensation.  See also March 1996 
report (noting that the veteran reported that he injured his 
back and neck in 1988 while unloading cement trucks).  

The Board finds that the preponderance of the evidence is 
against the claim.  The veteran's service medical records do 
not show any treatment for cervical spine symptoms, or 
diagnosis of a cervical spine disability.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, the earliest evidence relevant to the 
claimed disability is dated in 1988.  This is approximately 
18 years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence showing 
that the appellant has a cervical spine condition as a result 
of any injury or disease incurred during his service.  In 
this regard, the evidence indicates that the veteran injured 
his neck when a cement bag fell on him at his place of 
employment in January 1988, and a  February 1998 S&W notes 
that the veteran had cervical changes secondary to trauma.  
In summary, when the medical evidence is considered in 
context, it indicates that the veteran's cervical spine 
symptoms are related to his 1988 injury at his employment.  
Finally, there is no competent evidence to show that 
arthritis of the cervical spine was manifest to a compensable 
degree within one year of separation from service.  
Therefore, service connection under the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

C.  Conclusion

The Board has considered the veteran's written testimony, and 
the lay statements, submitted in support of the arguments 
that the veteran has the claimed conditions that should be 
service connected.  These statements are not competent 
evidence of a diagnosis, nor are they competent evidence of a 
nexus between the claimed conditions and the veteran's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claims must 
be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In letters, dated in March 2001 (gastritis), and October 2002 
(cervical spine disability), VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The March 2001 notice addressing the gastritis claim was sent 
to the veteran prior to the May 2001 adjudication.  
Additionally, even though the veteran sought to reopen his 
claim in June 2002, because his gastritis claim has always 
been adjudicated on the merits by the RO and in light of the 
Board's reopening of the claim as noted above, no prejudice 
has resulted to the veteran.  With respect to the timing of 
the notice addressing the cervical spine claim, it was sent 
to the veteran after the RO's February 2000 decision that is 
the basis for this appeal.  However, the RO's February 2000 
decision was decided prior to the enactment of the VCAA.  In 
such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make findings on 
the completeness of the record or on other facts permitting 
the Court to make a conclusion of lack of prejudice from 
improper notice.  Id.

The March 2001 and October 2002 letters were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In addition, after the letters 
were sent, the case was readjudicated, and a Supplemental 
Statement of the Case was provided to the appellant in 
November 2004 and December 2005.  In summary, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice.  Therefore, the timing of the VCAA notices was not 
prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
this case, the VCAA letters did not provide the appellant 
with notice of the potential disability rating, or laws 
regarding an effective date, for any grant of service 
connection.  However, as the claims have been denied, as 
discussed above, no disability rating or effective date will 
be assigned; and any defect with respect to the content of 
the notice requirement was non-prejudicial.  Therefore, VA's 
duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded VA examinations, and with regard to the claim for 
gastritis and GERD, an etiological opinion has been obtained.  
Although an etiological opinion has not been obtained with 
regard to the claim for a cervical spine condition, the Board 
finds that the evidence, discussed supra, warrants the 
conclusion that a remand for another examination and/or an 
etiological opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the veteran is not shown to have 
received treatment for, or a diagnosis of, the claimed 
condition during service, the claimed condition is not shown 
until many years after separation from service, and the 
claims files do not currently contain competent evidence 
showing that the claimed condition is related to his service.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for gastritis, and 
gastroesophageal reflux disease, the claim is reopened.

Service connection for gastritis, and gastroesophageal reflux 
disease, is denied.  

Service connection for a cervical spine disability is denied.  


REMAND

In June 2003, the veteran filed his claim.  Despite the 
voluminous amount of medical reports which have been 
associated with the claims files, it does not in fact appear 
that the veteran has been afforded an examination for his 
diabetes mellitus.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In this case, the veteran has not yet 
been afforded a VA examination.  On remand, he should be 
scheduled for an examination.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
action:

1.  The RO should schedule the veteran 
for a VA diabetes mellitus examination.  
The claims files must be provided to the 
examiner in connection with the 
examination, and the examiner should 
indicate that the claims files have been 
reviewed.  

2.  Thereafter, the RO should 
readjudicate the claim.  If benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. The claims files 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


